



Exhibit 10.19.3
Etsy, Inc.
Amended and Restated Compensation Program for Non-Employee Directors
Effective as of January 1, 2018
This program has been established in order to attract and retain non-employee
directors who have the knowledge, skills and experience to serve as a member of
the Board of Directors of Etsy, Inc.
All equity awards granted under this program shall be granted under the
Company’s then-current equity incentive plan (or director equity incentive plan,
if any). Capitalized terms used but not defined will have the meaning set forth
in the applicable equity incentive plan or equity award agreement.
A. Annual Retainers
Each non-employee director who will continue serving on the Board after the
Company’s regular annual meeting of stockholders will receive the Annual Board
Retainer and any applicable Additional Retainers, as described below.
Annual Board Retainers
The Annual Board Retainer will be paid annually in the form of Options and/or
Restricted Stock Units in the discretion of the Compensation Committee (in each
case, “Equity”) with a fair value equal to the Annual Board Retainer.
Each Annual Board Retainer Equity award will be granted on the date of the
Company’s annual meeting of stockholders and will vest in full on the date of
the next annual meeting of stockholders, provided that the director has served
continuously as a member of the Board during the vesting period. Notwithstanding
the foregoing, an Annual Board Retainer Equity award will vest in full in the
event that the Company is subject to a Change in Control or in the event of the
director’s death.


Additional Retainers


Additional Retainer fees shall be paid in full in cash within 30 days of the
Company’s annual meeting of stockholders, unless otherwise determined by the
Board or Compensation Committee.






___________________




1“Fair value” of all equity awards described in this Compensation Program will
be calculated in accordance with the Company’s Equity Grant Policy.







--------------------------------------------------------------------------------







In the event that a director’s committee service or role on a committee changes,
he or she will be entitled to a pro-rated Additional Retainer, as applicable, in
cash, which shall be determined based on the number of whole months of service
before the next annual meeting of stockholders.




B.    New Directors
Each new, non-employee director who joins the Board on or after the date of the
Company’s initial public offering will be granted Equity with a fair value equal
to the New Director Fee on the first business day of the month following the
month in which the his or her appointment to the Board became effective (or, if
such day is not a trading day, on the following trading day). Equity awards for
new directors will vest in equal annual installments on the first three
anniversaries of the grant date, provided that the director has served
continuously as a member of the Board through the applicable vesting date.
Notwithstanding the foregoing, Equity awards for new directors will vest in full
in the event that the Company is subject to a Change in Control or in the event
of the director’s death.


A director who receives a New Director Fee will not receive an Annual Board
Retainer in the same calendar year.
In addition, each new non-employee director shall be entitled to a pro-rated
Additional Retainer, as applicable, in cash, which shall be determined based on
the number of whole months that the new director serves on the Board before the
next annual meeting of stockholders.


C.    Schedule of Fees
1.    Annual Board Retainer: Equity with a total fair value of $185,000
2.
New Director Fee: Equity with fair value on the grant date equal to $262,500

3.
Board Chair Fee: Equity with fair value on the grant date equal to $100,000

4.
Additional Retainers: Cash equal to:






--------------------------------------------------------------------------------





 
 
Chairman of the Audit Committee
$18,000
Member of the Audit Committee
$9,000
Chairman of the Compensation Committee
$10,000
Member of the Compensation Committee
$5,000
Chairman of the Nominating and Corporate Governance Committee
$6,000
Member of the Nominating and Corporate Governance Committee
$3,000
Member of any other Committee constituted by the Board from time to time
$40,000 (unless otherwise determined by the Board or Compensation Committee)



D.
Expenses

The reasonable expenses incurred by non-employee directors in connection with
attendance at Board or committee meetings or other Company-related activities
will be reimbursed upon submission of appropriate documentation.
E.    Administration
This Program shall be administered by the Compensation Committee, which shall
have the power to interpret these provisions and approve changes from time to
time as it deems appropriate.





